Pish, C. J.
1. The act to amend and supplement the prohibition laws of this State (Acts Ex. Sess. 1917, p. 7), which, among other provisions, made “ it unlawful to distill, manufacture, or make any alcoholic, spirituous, vinous, or malted liquors or intoxicating beverages in this State,” was not superseded and in effect repealed by the eighteenth amendment to the constitution of the United States and the Volstead act. Smith v. State, 150 Ga. 755, and cases cited (105 S. E. 364); Barbour v. Ben*206ton, Raskin v. Dixon, 151 Ga. 708 (108 S. E. 61); Com. v. Nickerson, 236 Mass. 281 (128 N. E. 273, 10 A. L. R. 1568); State v. Fore, 180 N. C. 744 (105 S. E. 334). See collation of cases on the subject in 6 Cornell Law Quarterly, 443, 445 n. 12.
No. 2639.
October 14, 1921.
Indictment for making intoxicating liquor. Before Judge Shurley. Wilkes superior court. April 20, 1921.
W. A. Slaton and Colley & Colley, for plaintiff in error.
M. L. Felts, solicitor-general, contra.
2. The request to review and overrule Smith v. State, supra, and the former decisions of this court there cited,-is denied.
3. In view of the rulings above announced, it was not error to overrule a general demurrer to the indictment charging the defendant with the unlawful manufacture of. intoxicating liquors in a given county of the State, nor to strike a plea seeking to set up want of jurisdiction in the State court to try the defendant for the offense charged. 4. The evidence authorized the verdict.

■Judgment affirmed.


All the Justices concur, except Atkinson, J., absent on account of sickness.